Berdon, J.,
dissenting. I disagree with the majority, which upholds the trial court’s jury instruction on the defense of extreme emotional disturbance pursuant to General Statutes § 53a-54a (a).1 The trial court stated that the reasonableness of the explanation or excuse for the emotional disturbance was to be determined from the viewpoint of a reasonable person in the defendant’s situation under circumstances as the defendant believed them to be. Although the majority finds support for its conclusion in State v. Ortiz, 217 Conn. 648, 588 A.2d 127 (1991), I believe that Ortiz was wrongfully decided on this issue. The trial court’s injection of the term “reasonable” into the language of the extreme emotional disturbance defense created an overly objective test that prevented the jury from considering the defendant’s mental abnormalities.
For this defense to make any sense, the jury’s determination of whether there was a reasonable explanation or excuse for the extreme emotional disturbance (the objective test) must be determined from the *141defendant’s viewpoint under circumstances as the defendant believed them to be (the subjective test), not the viewpoint of a reasonable person in the defendant’s situation. The jury must be able to consider the defendant’s eccentricities in order to assess the situation from the defendant’s viewpoint. I have concluded that this subjective/objective test must be employed for several reasons.
The plain language of the statute directs us to determine the reasonableness of the explanation or excuse for the emotional disturbance “from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be.” General Statutes § 53a-54a (a). This clearly means the defendant’s situation under the circumstances as the defendant perceived them to be.
Further support for taking the defendant’s unique mental and emotional perspective into account when applying the extreme emotional disturbance defense can be found in State v. Elliott, 177 Conn. 1, 8-10, 411 A.2d 3 (1979), which holds that the “jury should be instructed that the reasonableness of a defendant’s act under an extreme emotional disturbance is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be.” (Emphasis added.) Id., 10. In Elliott, this court required analysis that focused on “the norm for that individual” defendant, rather than a reasonable person, in applying the extreme emotional disturbance defense. Id. The phrase “in the defendant’s situation” requires the jury to consider not only the factual situation in which the defendant found himself (the parking space conflict), but the defendant’s unique mental and emotional characteristics and the impact of these factors on his perception of the circumstances.
*142Our extreme emotional disturbance defense, as provided in § 53a-54a (a), is based on the Model Penal Code of the American Law Institute, Tentative Draft No. 9, § 201.3.2 State v. Elliott, supra, 8. If there is any ambiguity in the language of § 53a-54a (a), the comments accompanying the Model Penal Code clarify that the jury must consider the defendant’s situation in applying the defense. The important—and necessary-terms are “situation” and “circumstances.” As the Model Penal Code comments explain, “[t]he word ‘situation’ is designedly ambiguous. On the one hand, it is clear that personal handicaps and some external circumstances must be taken into account. Thus, blindness, shock from traumatic injury, and extreme grief are all easily read into the term ‘situation.’ This result is sound, for it would be morally obtuse to appraise a crime for mitigation of punishment without reference to these factors. On the other hand, it is equally plain that idiosyncratic moral values are not part of the actor’s situation.” (Emphasis added.) II A.L.I., Model Penal Code and Commentaries (1980) § 210.3 (1) (b), comment, p. 62. Thus, the drafters intended the word “situation” to focus the jury’s attention on the defendant’s unique mental and emotional attributes, while still allowing the jury to determine whether a reasonable person would agree that the explanation or excuse for the defendant’s emotional disturbance was objectively reasonable.
Additional support for this subjective/objective test can be found in People v. Liebman, 179 App. Div. 2d 245, 583 N.Y.S.2d 234 (1992), and People v. Casassa, 49 N.Y.2d 668, 404 N.E.2d 1310, 427 N.Y.S.2d 769, cert. denied, 449 U.S. 842, 101 S. Ct. 122, 66 L. Ed. 2d 50 (1980). These cases are helpful because § 53a-54a (a) is virtually identical to New York Penal *143Law § 125.25 (1) (a), which sets forth the New York extreme emotional disturbance defense. State v. Ortiz, supra, 654 n.6.
Although Ortiz purportedly relied on People v. Casassa, supra, to support the conclusion that the reasonableness of the explanation or excuse for the emotional disturbance was to be determined from the viewpoint of a reasonable person in the defendant’s situation, Casassa clearly endorses a test that is both subjective and objective and incorporates the defendant’s subjective, internal idiosyncracies.
In Casassa, the New York Court of Appeals held that “[i]n light of . . . the necessity of articulating the defense in terms comprehensible to jurors, we conclude that the determination whether there was reasonable explanation or excuse for a particular emotional disturbance should be made by viewing the subjective, internal situation in which the defendant found himself and the external circumstances as he perceived them at that time, however inaccurate that perception may have been, and assessing from that standpoint whether the explanation or excuse for his emotional disturbance was reasonable, so as to entitle him to a reduction of the crime charged from murder in the second degree to manslaughter in the first degree.” (Emphasis added.) Id., 679.
Following Casassa, the Appellate Division of the New York Supreme Court in People v. Liebman, supra, 241, noted that the “[application of the statute governing the availability of the defense of extreme emotional disturbance entails in each case an understanding of the situation as it would have been perceived, not by a perfectly sensible individual but by the particular defendant at bar.” (Emphasis added.) The court further stated that “[i]t should be stressed that the issue in this case is not whether the defendant’s *144act of killing his wife was a reasonable response under the circumstances for, clearly, it was not. Rather, the issue is the reasonableness of the explanation offered for the defendant’s extreme emotional reaction.” Id.
In sum, the test for determining whether the extreme emotional disturbance defense should apply is both subjective, in that it permits the jury to consider the defendant’s particular eccentricities, and objective, in that the jury is asked to determine whether the explanation or excuse for the defendant’s disturbance was reasonable in light of his subjective situation and perception of the circumstances.
I can understand why the jury had difficulty applying the court’s instructions—having been instructed on the extreme emotional disturbance defense four times—to the substantial evidence indicating extreme emotional disturbance. On the third reinstruction, the jury asked the trial court to focus on whether the definition of “norm” referred to the norm for the defendant or the norm for society. 3 The jury was obviously struggling to consider the defendant’s emotional or mental imbalance in its determination of the defendant’s situation. The court’s use of the reasonable person standard, however, effectively precluded any consideration of the defendant’s emotional or mental imbalance.
The facts of this case cried out for the application of the proper extreme emotional disturbance defense. In fact, the majority notes that there was “substantial” evidence to support the defense. Surely, it was *145not reasonable for the defendant to have such a fetish about his parking space. Nevertheless, the defendant’s unreasonable fetish for his parking space, his paranoid perceptions of abuse at work connected with his belief in entitlement to parking, his history of reacting poorly to unexpected events, his increasing depression as well as his history of emotional problems, his diagnosis of paranoid schizophrenia and past attempts at suicide— none of which was reasonable from the perspective of a reasonable person, but all of which comprised the defendant’s situation—should have been considered by the jury. Since the jury was unable to consider these factors, there was no reasonable explanation or excuse for the defendant’s emotional disturbance precipitating the attack, and the defense became a meaningless distraction to the jury.
The mental state of the defendant presented serious issues that were underscored by a report on the defendant prepared subsequent to trial by the Whiting Forensic Institute, a state institution. The report was introduced into evidence in support of a new trial, the denial of which by the trial court I believe to have been an abuse of discretion. The report indicated that the defendant suffered from a mental disease or defect, and that he suffered from paranoid delusions and delusions of persecution. The report further indicated that the frontal lobe of the defendant’s brain was damaged, which contributed to his psychosis. The majority passes over this report by stating that the doctor called by the defense testified to these abnormalities at trial. The majority fails to mention, however, that the doctor’s credibility was shattered by the state during cross-examination on the matter of the defendant’s consumption of alcohol. The Whiting report, in contrast, was prepared by agents of the state and would have been objectively placed before the jury for their evaluation without the heavy baggage of partisan advocacy.
*146Because the conduct of a person who has taken the life of another can rarely, if ever, be characterized as reasonable from the viewpoint of a reasonable person, the majority takes the heart out of the extreme emotional disturbance defense by upholding the “reasonable person” instruction. By adopting the extreme emotional disturbance defense, the legislature sought to bridge the gap between insanity and cold-blooded intent to kill. The majority’s interpretation eliminates this bridge and forces the jury to choose one extreme or the other.4
Accordingly, I would order a new trial.

 See footnote 2 of the majority opinion.


 Now codified as Model Penal Code § 210.3 (1985).


 The jury note requesting additional instructions from the court read as follows: “[Ojnce again, we need the definition of extreme emotional disturbance focusing on (‘really stressing on’) the following: (1) The three factors that make up the charge and whether or not all three must be met. (2) Definition of ‘norm.’ Whose ‘norm’ are we comparing the action/thought process to—, the ‘norm’ for the defendant or the ‘norm’ for society? (3) Emphasize a ‘reasonable’ person’s perspective. . . .”


 I also take issue with footnote 3 of the majority opinion, which criticizes the defendant for raising seven issues. None of the seven issues was frivolous. Moreover, the defendant should not be put in a position of picking and choosing just to satisfy an arbitrary limit. If there are seven issues that have merit and may affect the outcome of the appeal, they should be raised.